Title: To George Washington from the French Directory, c.24 August 1796
From: French Directory
To: Washington, George


        
          Monsieur le Président,
          [c.24 Aug. 1796]
        
        Le Directoire Exécutif informé que le Congrès des Etats-unis, vient de passer le bill nécéssaire à l’exécution du traité de Londres du mois de 9bre 1794, a cru qu’il étoit de son devoir, dans ces circonstances, de rappeller la Légation française de Philadelphie.
        La retraite de cette Légation ne doit point être considerée par vous, et par le peuple américain, comme une rupture, mais seulement comme une marque d’un mécontentement légitime. Le Citoyen Adet, Ministre plenipotentiaire est chargé, avant de prendre congé de vous, de vous faire, au nom du Gouvernement français, une déclaration que le Directoire Exécutif vous prie de regarder comme l’expression formelle de ses justes plaintes et de ses vœux. Puissent le Congrès et le Président des Etats-Unis, par un prompt retour à des principes plus conformes aux vrais intérests de ⟨la⟩ nation Américaine, hâter l’heureuse époque où il Sera permis au Directoire Exécutif de rétablir entre le Gouvernement fédéral, et lui, tous les anciens rapports d’amitié d’harmonie et de bonne intelligence!
        Ce Sont là, Monsieur Le Président, les vœux du Directoire Exécutif. Ils sont tous pour la gloire et la prospérité des Etats-Unis.
        
        Donné au Palais national du Directoire Exécutif, muni du sceau de la République à Paris le [7] fructidor l’an 4e de la Republique française une et i⟨ndivisible⟩
        
          Les membres composant le Directoire Exécutif
        
      